Citation Nr: 0526726	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-11 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to assignment of a higher rating for a scar, 
left inguinal herniorrhaphy, currently rated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for status post 
inguinal herniorrhaphy, currently rated as noncompensable.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1992 to 
September 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that although the veteran requested a Board 
hearing on his August 2002 appeal, in January 2005 the 
veteran indicated that he wanted a Decision Review Officer 
(DRO) hearing in lieu of a Board hearing.  The Board also 
notes that the veteran attempted to perfect his appeal for a 
service connection claim for a back disorder, however he did 
not file a timely appeal.  In an August 2003 letter, the RO 
informed the veteran that his appeal was not timely and that 
he could reopen his claim with new and material evidence.  


FINDINGS OF FACT

1.  During the time period covered by the appeal, the 
veteran's service-connected scar, left inguinal 
herniorrhaphy, has been superficial and not deep, there has 
been no tissue damage and no limitations caused by the scar.  

2.  The veteran's service-connected status post inguinal 
herniorrhaphy is not recurrent.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment in excess of 10 percent 
for the veteran's service-connected, left inguinal 
herniorrhaphy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 
(prior and post August 30, 2002).  

2.  The criteria for a compensable rating for the veteran's 
service-connected status post inguinal herniorrhaphy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§  4.7, 4.114, Diagnostic Code 7338 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in an 
August 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the August 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in August 2004 which was 
after the August 2001 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the August 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including VA 
treatment records.  The appellant has also been afforded the 
benefit of VA examinations during the appeal period.  The 
veteran attended a DRO hearing in April 2005.  The appellant 
has not indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the veteran during his 
April 2005 DRO hearing, indicated that he was being treated 
at a VA center and by private doctors.  It is unclear from 
the record whether all the records the veteran mentioned have 
been obtained.  Nevertheless, the veteran would not be 
prejudiced if there were some omissions because his recent 
treatment records are in the claims folder, including his 
most recent February 2004 VA examination.  During the DRO 
hearing, the veteran did not indicate that the service-
connected disorders currently on appeal have increased in 
severity since his last VA examination.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected scar, status post left 
inguinal herniorrhaphy, and residuals of left inguinal 
herniorrhaphy warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue as is with the veteran's residuals of left inguinal 
herniorrhaphy, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  On 
the other hand, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, as it does with the veteran's service-
connected scar, status post left inguinal herniorrhaphy, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Service-connected scar, status post left inguinal 
herniorrhaphy

The veteran's service-connected scar, status post left 
inguinal herniorrhaphy, has been rated by the RO under the 
provisions of Diagnostic Code 7804.  Superficial scars, 
tender and painful on objective demonstration, are assigned a 
10 percent evaluation.  The 10 percent rating will be 
assigned when the requirements are met, even though the 
location may be on the tip of a finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002). 

Under the revised Diagnostic Code 7804, superficial scars, 
painful on examination, are assigned a 10 percent evaluation.  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 
2002).  

Although the veteran has not been informed of the revised 
Diagnostic Code 7804, he is not prejudiced as the criteria 
did not essentially change.  Furthermore, he is already 
receiving a 10 percent rating which is the only rating 
allowable under the older and current code.  

August 1998 and July 2001 VA examinations indicated that in 
the left inguinal region there was a 10 cm scar, dry, and 
tender on pressure.  A February 2004 VA scar examination 
revealed that the veteran had a pubic area surgical scar for 
direct inguinal left area that was 5 cm long.  The scar was 
not painful, there was slight adherence to underlying tissue.  
The texture of the skin was irregular, linear, slightly 
keloid.  The scar was stable and there was elevation of the 
surface contour of the scar on palpation.  The scar appeared 
to be superficial, there was no tissue damage, the scar was 
not deep, it was a slightly keloid, elevated linear scar.  
The scar was hypopigmented, there was no induration, there 
were no limitations caused by the scar.  The diagnosis was 
status post herniorrhaphy, no recurrence of hernia.  A May 
2005 private medical record showed that the veteran had 
recurrent left inguinal pain.  

The medical evidence has demonstrated that the veteran's scar 
is superficial.  Medical records noted above showed that the 
scar was tender.  Thus, the veteran is already receiving the 
only allowable rating of 10 percent under both the old and 
revised Diagnostic Code 7804.  The veteran does not meet the 
criteria to be rated under other diagnostic codes for the 
skin, both prior and post August 30, 2002, because he does 
not have disfigurement of the head, face, or neck, does not 
have a deep scar, or because the maximum allowable rating 
under the other applicable codes is 10 percent, which the 
veteran already is receiving.  

Status post inguinal herniorrhaphy

The veteran's status post inguinal herniorrhaphy has been 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under 
this code, a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  Note: 
Add 10 percent for bilateral involvement, providing the 
second hernia is compensable.  The Board notes that these 
criteria are the same under both the old and new regulations.  
See 66 FR 29488 (May 31, 2001).

In December 1994, the veteran underwent a left inguinal 
hernia repair.  A November 1995 VA examination found that 
there were no hernias noted.  August 1998 and July 2001 VA 
examinations showed that there was no recurrence of hernia 
but there was pain on sitting and bending.  During the July 
2001 VA examination, the veteran claimed the pain was getting 
worst.  The diagnosis was status post left inguinal 
herniorrhaphy.  During the veteran's February 2004 VA 
examination, the veteran continued to complain of pain on the 
left inguinal side, the examiner noted there was no 
recurrence.  A May 2005 private medical record showed that 
the veteran had recurrent left inguinal pain.  

The medical evidence has demonstrated that the veteran's 
status post inguinal herniorrhaphy is not recurrent.  Thus, 
the veteran is not entitled to a compensable rating under 
Diagnostic Code 7338.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


